Citation Nr: 9905662	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-44 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for postoperative peptic 
ulcer disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1988 to April 
1994.

This appeal arises from a rating decision entered by the 
North Little Rock, Arkansas Regional Office (RO) in July 
1994.  By this decision, the RO assigned the appellant a 10 
percent service- connected disability rating for "peptic 
ulcer disease, post- vagotomy."  The RO confirmed its denial 
of an increased rating through a hearing officer's decision 
issued in October 1994.  The Board remanded this case in June 
1996, and following completion of the requested development, 
the case has been returned for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The appellant's peptic ulcer disease, status post- highly 
selective vagotomy and pyloroplasty, results in no more than 
episodic, short- term complaints of abdominal pain.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for peptic 
ulcer disease status, post- highly selective vagotomy and 
pyloroplasty, have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.114, Part 4, Diagnostic Codes 
7305, 7308, 7348 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992). Furthermore, the appellant has undergone recent VA 
examination and the evidence of record is sufficient to 
decide this case.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The appellant contends, in essence, that the symptoms of his 
service connected peptic ulcer disease are so severe as to 
warrant an increase from the currently applicable 10 percent 
disability rating.  His service medical records reveal that 
he experienced intermittent bouts of gastroenteritis 
beginning in April 1989.  In late August and early September 
1993, he presented with complaint of abdominal pain and 
melena.  Upper gastrointestinal (G.I.) endoscopies on both of 
these visits revealed very large pyloric ulcers.  On his 
first visit, he underwent a brief hospital stay where he was 
placed on intravenous H2 blockers and hydrated.  On his 
second visit, he was treated with Omeprazole and followed on 
an outpatient basis.  Follow- up endoscopy showed resolution 
of the ulcers but, because he had had two acute life- 
threatening upper G.I. bleeds, it was recommended that he 
undergo an acid reducing procedure.

In late September 1993, the appellant underwent a highly 
selective vagotomy.  Following surgery, he denied complaint 
of abdominal pain, but he was still somewhat weakened by the 
experience and he had suffered a weight loss of 5- 10 pounds.  
His previous weights had been anywhere from 135 to 138 
pounds.  Final diagnosis was of acute upper G.I. bleed 
secondary to peptic ulcer disease, status post highly 
selective vagotomy, with secondary anemia.  He was placed on 
six months' limited duty which included restriction from 
lifting weight greater than 10- 20 pounds and remaining in a 
low stress environment.  He was discharged in February 1994 
without report of problems.  His weight was 122 pounds.

On June 4, 1994, the appellant presented to a VA emergency 
room with complaint of a one day history of lower abdominal 
pain and two episodes of black tarry stools.  He reported 
that, until this admission, he had felt well and had been off 
of his medication for peptic ulcer disease.  He denied 
episodes of nausea or vomiting, and he stated that he had 
been eating well.  He was admitted to the intensive care unit 
and was initially treated with carbenicillin and intravenous 
Zantac.  Esophagogastroduodenoscopy performed the day after 
his admission revealed gastritis but there were no ulcers.  
It was discovered that he had been taking Pepto Bismol for a 
couple of days prior to his admission, and that may have been 
the cause of his melanotic stools.  It was felt that he did 
not have a gastrointestinal bleed.  He was then prescribed 
Omeprazole and Amoxicillin for possible H. pylori infection 
and discharged to home.  Discharge diagnosis was of antric 
gastritis, probable H. pylori, otherwise normal.

On VA Compensation and Pension examination, dated on June 7, 
1994, the appellant reported that, during the time period of 
September 1993 to his recent inpatient treatment at VA, he 
had not received any medication for his peptic ulcer disease.  
He was now on Prilosec.  Physical examination revealed a 
weight of 125 pounds.  His digestive system was clinically 
evaluated as normal.  Diagnosis was of peptic ulcer disease, 
status post vagotomy and pyloroplasty.

By means of a rating decision dated on July 21, 1994, the RO 
granted the appellant's claim for service connection for 
peptic ulcer disease, status post vagotomy, and assigned a 10 
percent disability rating effective to the day following his 
discharge from service in April 1994.

The appellant denied complaints regarding his peptic ulcer 
disease during his VA outpatient follow- up visit dated on 
July 29, 1994.  He was prescribed Zantac.

During his appearance before the RO dated in September 1994, 
the appellant testified that it had been at least 6 weeks or 
so since he last vomited.  He stated that he had not gained 
his weight back since his in- service surgery, and that he 
was still 10 pounds underweight.  He complained of abdominal 
pain upon physical exertion.  He reported several episodes of 
abdominal pain similar in intensity to the episode of 
abdominal pain treated by VA in June 1994.  He also reported 
off and on episodes of bad abdominal pains which lasted about 
10 to 15 minutes in duration.  His eating habits had changed 
to the extent that he could not eat in the morning, and he 
ate less overall.  He avoided eating spicy foods, especially 
Mexican food and pizza.  He had diarrhea every couple of 
weeks, but there was no set pattern.  He reported improvement 
of symptoms when taking Zantac.  He had not noticed any 
bleeding since his June 1994 hospitalization.  His peptic 
ulcer disease had changed his life style, such as not being 
able to go drinking with his friends at night.

On VA digestive disease and nutrition examination, dated in 
April 1998, the appellant reported that he had not taken 
Zantac for his stomach condition over the past year.  He 
thought that he was doing well, and he stated: "I will only 
on occasion get a little lower abdominal pain."  He did not 
complain of diarrhea or change in bowel habits.  He did have 
a 2- 3 week period of diarrhea while in Mexico a year or so 
ago attributable to his dietary measures.  His weight had 
remained stable and was not complaining of vomiting, 
constipation, hematemesis or melena.  He reported that blood 
work performed five months ago indicated that he was not 
anemic.  He was not on iron therapy.  He was enrolled as a 
full- time student in college and he worked 20- 30 hours as 
an admission clerk in an emergency room.  He reported that 
had not missed class over the past four years because of 
stomach problems.  He also reported an excellent energy level 
and exercise tolerance.  He also denied symptoms of dumping 
syndrome such as postprandial diaphoresis, sweating, 
lightheadedness or dizziness.  Physical examination revealed 
a soft abdomen and normal bowel sounds.  There was no 
hepatosplenomegaly.  He weighed 134 pounds with the greatest 
weight of 134 for the past year.  Impression was of post- 
operative status vagotomy and pyloroplasty for peptic ulcer 
disease.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a digestive system disorder is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  Under these criteria, the 
appellant's peptic ulcer disease, post- operative status 
highly selective vagotomy and pyloroplasty, is currently 
rated as a duodenal ulcer under Diagnostic Code 7305.  His 10 
percent rating contemplates mild cases with recurring 
symptoms once or twice a year.  A 20 percent rating is 
warranted for moderate symptoms with recurring episodes of 
severe symptoms two to three times per year averaging 10 days 
or more in duration; or with continuous moderate 
manifestations.

A 20 percent rating may also be warranted under Diagnostic 
Code 7348 due to recurrent ulcer with incomplete vagotomy 
with pyloroplasty.  Additionally, his condition may also be 
rated for dumping syndrome under Diagnostic Code 7308.  A 20 
percent rating under Diagnostic Code 7308 is warranted for 
mild infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.

In this case, the Board has carefully reviewed the medical 
evidence, the appellant's statements of record and his 
testimony before the RO.  It is clear from the record that 
the symptomatology related to his peptic ulcer disease is 
episodic in nature.  He has had some severe symptoms during 
the earlier part of the appeal period, but it is not shown 
that any of those episodes lasted 10 or more days in 
duration.  In fact, the most recent VA examination reveals 
that he has been relatively asymptomatic with only 
"occasion[al]" complaint of abdominal pain.  Accordingly, 
the Board finds, by a preponderance of the evidence, that an 
increased rating is not warranted under Diagnostic Code 7305.

Additionally, the medical evidence of record does not show 
recurrence of ulcers and, as such, an increased rating under 
Diagnostic Code 7348 is not warranted.  Finally, the 
appellant denied symptoms of dumping syndrome at his April 
1998 VA examination, and the evidence does not show any 
circulatory symptoms or continuous manifestations of 
epigastric distress.  The most recent medical evidence also 
shows that his weight is once again within his normal range.  
Accordingly, an increased rating is not warranted under 
Diagnostic Code 7308.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for peptic ulcer disease.  In such a case, the Court of 
Veterans Affairs has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
No. 96-947 (U.S. Vet.App. Jan. 20, 1999).  In this case, the 
Board finds that the preponderance of the evidence of record, 
at any time since the appellant's separation from service, is 
against a disability rating in excess of 10 percent for his 
peptic ulcer disease.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating for peptic ulcer disease is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

